Opinion by
Smith, J.,
The objection to the form in which the auditor stated his findings of fact and conclusions of law is without merit. The report clearly shows, as fact, that the appellant would not permit the sale of the mortgaged property for $4,000, which would have paid the mortgage, but adjourned the sale, and then bid in the property for $2,000. This was done under an agreement by which the other creditors who had bid $4,000 were to refrain from further bidding, in consideration of the release of other land of the debtor from the liens of the bond accompanying the mortgage. The auditor’s conclusion of law, that as to the balance of the mortgage the appellant was not entitled to share in the subsequent distribution of the proceeds of the debtor, personal property, is stated with equal clearness. The finding of fact is fully sustained by the evidence, and the conclusion of law is supported by well-established principles. It is an elementary principle of law that a creditor, who has in his hands the means of payment, and neglects or refuses to avail himself of it, cannot resort to other sources to the prejudice of other creditors. By the course pursued by the appellant, the mortgaged property was sold for $2,000 less than he was offered for it. He cannot throw this loss on creditors who had no recourse to that property, by taking the balance of his debt from the proceeds of the personal property and thus, to that extent, excluding them from the latter fund.
Decree affirmed.